Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because computer readable storage medium might include transitory medium such as carrier wave. Applicant needs to amend the claim to specify  a “non-transitory” storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newlin (20160298974).
Regarding claims 1, 8 and 15, Newlin discloses a method and a system (a system with multiple servers implies computer program product comprises a computer readable storage medium having program instructions, Fig. 3) with a computing device comprising:
transportation manager configured to:
determine an approximate time when a user is expected to use a mode of transportation (see Fig. 2); 
determine an estimated time to travel from a current geographic location of the user to a current geographic location of the mode of transportation (5 minutes delay with public or 2 minutes wait for ride share); and 
present a message at a time based on the determined approximate time and the determined estimated time (different mode of transportation presents time and cost option to the user, Fig. 2).
Regarding claims 2-3, 9-10 and 16-17, Newlin discloses wherein the transportation manager is configured to determine the current geographic location of an automobile of the user (2 min wait for ride share implies the transportation manager acquires location of user and automobile and where the automobile is parked, Fig. 2).
Regarding claims 5, 12, 18, Newlin discloses wherein the transportation manager is configured to determine an estimate of time for walking from the current geographic location of the user to the current geographic location of the mode of transportation (5 min delay, walk 0.4mile for public transportation, Fig. 2).
Regarding claims 6, 13, 19, Newlin discloses wherein determining the approximate time comprises determining an activity pattern of the user associated with use of the mode of transportation (different mode of transportation option is associated to user activity pattern whether the user is stationary/waiting for walking/biking).
Regarding claims 7, 14, 20, Newlin discloses further comprising determining a start time for the user to begin traveling to the mode of transportation, and 
wherein presenting the message comprises presenting the message at least prior to the start time (all the time taken is presented to user prior to start time, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11are rejected under 35 U.S.C. 103 as being unpatentable over Newlin (20160298974) as applied to claim 1, 8 and 15 above, and further in view of Azami (20170030717).
Regarding claims 4 and 11, Newlin discloses when GPS is not available, other technique maybe useful but does not specifically disclose use of previous GPS use (paragraph 0034). However, Azami teaches using a previous acquired GPS position as a starting position when GPS is determined unavailable (the guidance executing unit 17 determines that the GPS is unavailable and acquires the current position from the travel direction and the speed of the vehicle C10 estimated by the direction estimating unit 20 (Step S104). The guidance executing unit 17, with a site identified or estimated to be the current position from the previous GPS as a starting point, estimates a site, paragraph 0037). Plus it is known in the art, a previous GPS position is used as starting point when it is unavailable, it would have been obvious to modify Newlin with Azami by using a previous GPS position as a starting point when the moment GPS signal is not available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov